           Case 1:17-vv-01376-UNJ Document 31 Filed 10/17/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1376V
                                      Filed: July 24, 2018
                                        UNPUBLISHED


    NATHAN COULTER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Ann Mayhew Golski, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Ilene Clair Albala, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On September 28, 2017, Nathan Coulter (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered right
shoulder injuries as a result of an influenza (“flu”) vaccine he received on October 16,
2016. Petition at 1-2. The case was assigned to the Special Processing Unit of the
Office of Special Masters.
        On July 23, 2018, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “the bursitis petitioner suffered is consistent with a
shoulder injury related to vaccine administration (‘SIRVA’), a Table injury, following

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
         Case 1:17-vv-01376-UNJ Document 31 Filed 10/17/18 Page 2 of 2



administration of the flu vaccine he received on October 16, 2016.” Id. at 5.
Respondent further agrees that “[b]ased on the medical records outlined above,
petitioner met the statutory requirements by suffering the condition for more than six
months. Therefore, based on the record as it now stands, petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id. at 5-6.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2
